  Case 17-22175        Doc 40   Filed 06/09/21 Entered 06/09/21 08:37:34          Desc Main
                                  Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                    Case No. 1:17-bk-22175

     FRANCIS STANLEY IWANSKI, JR.                   Chapter 13

                                                    Honorable A. Benjamin Goldgar
                                 Debtor(s)

                                   NOTICE OF MOTION

To: service list affixed

      PLEASE TAKE NOTICE that on July 6, 2021 at 1:30 p.m. I will appear before the
Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present
DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 319 7225 and the
password is 584922. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                CERTIFICATE OF SERVICE
  Case 17-22175      Doc 40     Filed 06/09/21 Entered 06/09/21 08:37:34           Desc Main
                                  Document     Page 2 of 4



        I, Jennifer Ann McLaughlin, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method indicated
on the list on May 6, 2021, by 5:00 pm.
Dated: May 6, 2021                                         /s/ Jennifer Ann McLaughlin

                                                           Jennifer Ann McLaughlin
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           (630) 581-5450
                                                           jmclaughlin@sulaimanlaw.com

                                                           Counsel for Francis Stanley Iwanski,
                                                           Jr.
  Case 17-22175        Doc 40    Filed 06/09/21 Entered 06/09/21 08:37:34           Desc Main
                                   Document     Page 3 of 4




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                      Case No. 1:17-bk-22175

     FRANCIS STANLEY IWANSKI, JR.                     Chapter 13

                                                      Honorable A. Benjamin Goldgar
                                  Debtor(s)

                                 MOTION TO MODIFY PLAN

          NOW COMES, FRANCIS STANLEY IWANSKI, JR. (the "Debtor"), through

undersigned counsel, pursuant to 11 U.S.C. § 1329, requesting entry of an order modifying plan.

In support thereof, Debtor states as follows:

          1.   On July 25, 2017, the Debtor filed a voluntary petition for relief under Chapter 13,

Title 11, United States Code (the "Bankruptcy Code").

          2.   Debtor's Modified Chapter 13 Plan, dated November 13, 2017, was confirmed on

November 14, 2017 (the “Confirmed Plan”).

          3.   The Confirmed Plan provides that Debtor will make monthly plan payments in the

amount of “$1,142.00 monthly for 60 months. . .for total payments, during the initial plan term, of

$68,520.00.” Docket 28, Section D.

          4.   Due to a recent triple bypass surgery, Debtor is currently off of work and receiving

disability payments.

          5.   At this time, Debtor believes that he will be off of work for approximately 4 more

months.
  Case 17-22175       Doc 40     Filed 06/09/21 Entered 06/09/21 08:37:34          Desc Main
                                   Document     Page 4 of 4



       6.      Debtor’s disability income is only about sixty percent of his normal income – only

$700.00 per month.

       7.      Because of this, Debtor proposes deferring the next 4 months of payments to the

end of the Plan, starting with the June 2021 payment.

       8.      Modifying the Confirmed Plan will not prejudice the general unsecured creditors,

as they will continue to be paid in full, as provided for in the Confirmed Plan.

       WHEREFORE, Debtor respectfully requests the following:

       A.      an Order modifying the Confirmed Plan to defer the next 4 months of payments to

               the end of the Plan, starting with the June 2021 payment; and

       B.      such other relief as the Court deems just and proper.



 DATED: June 8, 2021                                     Respectfully submitted,

                                                         FRANCIS STANLEY IWANSKI, JR.

                                                         /s/ Jennifer Ann McLaughlin

                                                         Jennifer Ann McLaughlin
                                                         SULAIMAN LAW GROUP, LTD.
                                                         2500 South Highland Avenue
                                                         Suite 200
                                                         Lombard, Illinois 60148
                                                         (630) 581-5450
                                                         jmclaughlin@sulaimanlaw.com
